Citation Nr: 1328378	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for sleep 
apnea.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for 
hypertension.

5.  Entitlement to service connection for hypertension.

6.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for a chronic 
skin disability, also claimed as rash on the chest, back, 
and jock area, and "staph" infection.

7.  Entitlement to service connection for a chronic skin 
disability, also claimed as rash on the chest, back, and 
jock area, and "staph" infection.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976, November 1976 to May 1980, October 2001 to 
September 2002, and January 2003 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) is 
from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the Veteran's petitions to reopen 
previously denied claims for service connection for sleep 
apnea, hypertension, and skin disability, and a left 
shoulder service-connection-claim.  

In May 2012, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  This development was accomplished and 
the AMC returned the file to the Board for further appellate 
review.  

As discussed below, the Board is reopening the claims for 
entitlement to service connection for obstructive sleep 
apnea, hypertension and a chronic skin disability.  Then, 
the reopened issues of entitlement to service connection for 
obstructive sleep apnea, hypertension and a chronic skin 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has had a chronic left shoulder disability.  

2.  The evidence received since the RO's final decisions in 
November 1997 (hypertension) and January 1999 (obstructive 
sleep apnea; and herpetic rash, to include claim for rash on 
chest, back and jock area) is new in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the Veteran's 
claims.

CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in 
or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The November 1997 rating decision denying service 
connection for hypertension is final and binding.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen 
the claim for service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105(West 2002); 38 C.F.R. § 3.156(a) 
(2013).

4.  The January 1999 rating decision denying service 
connection for obstructive sleep apnea, and for herpetic 
rash, to include claim for rash on chest, back and jock 
area, is final and binding.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 
(2013).

5.  New and material evidence has been received to reopen 
the claims for service connection for obstructive sleep 
apnea, and for herpetic rash, to include a claim for rash on 
chest, back and jock area.  38 U.S.C.A. §§ 5108, 7105(West 
2002; 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board is reopening the service-
connection claims for hypertension, a chronic skin 
disability and sleep apnea on the basis of new and material 
evidence.  There is consequently no need to discuss whether 
the Veteran has received sufficient notice insofar as the 
specific reasons for the prior final denial.  Even if he has 
not, this is inconsequential and at most harmless error.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Unfortunately, the AMC must still fulfill other aspects of 
the duties to notify and assist.  This is the reason the 
Board is remanding the underlying claims for entitlement to 
service connection, rather than immediately readjudicating 
them de novo on the merits.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2013)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  
The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2013).  These notice requirements 
apply to all five elements of a service-connection claim 
(Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability).  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In January 2004, November 2004, April 2005 and May 2012 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim 
for service connection for a left shoulder disability, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  He was also advised him of how disability 
evaluations and effective dates are assigned, and the type 
of evidence that impacts those determinations in March 2006 
and May 2012 letters.  The claim was readjudicated in the 
December 2012 Supplemental Statement of the Case (SSOC).

VA has also satisfied the duty-to-assist for the Veteran's 
left shoulder claim.  The record also reflects that VA has 
made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's available service 
treatment records for all periods of active duty service, VA 
and identified private treatment records, and May 2005 and 
October 2012 VA examination reports.  There is no contention 
or indication of other outstanding records pertinent to his 
left shoulder claim, and in fact, he admitted to the October 
2012 examiner that he has not sought recent medical 
treatment for his left shoulder.  

Here, the Board found additional medical comment was 
necessary to supplement the negative etiological opinion 
provided by the May 2005 VA orthopedic examiner.  There is 
also substantial compliance with the Board's May 2012 Remand 
directive for a VA examination and etiological opinion, 
which was sought and arranged in October 2012.  The Board 
observes that the October 2012 VA examination and medical 
opinion was thorough and adequate, since it was based on a 
review of the entire claims file, consideration of the lay 
statements and medical findings.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  As such, another VA 
examination and medical nexus opinion is not warranted.  
38 C.F.R. § 3.159(c)(4).  The Board is therefore satisfied 
that the AMC substantially complied with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board concludes that all available records and medical 
evidence has been obtained in order to make an adequate 
determination as to the left shoulder claim.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements for the left shoulder claim.  
38 U.S.C.A. § 5103A.  

II.  Analysis-New and Material Evidence

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When determining whether a claim should be reopened, 
the Board performs a two-step analysis.  The first step is 
to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new" and 
"material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. 
App. 312 (1999).
Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of a Veteran's claim in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not 
previously submitted.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new 
and material, the next question is whether the evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2011).  The Court clarified that the 
phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, 
24 Vet. App. 110 (2010).  The Court held that when 
evaluating the materiality of newly submitted evidence, the 
Board should not focus solely on whether the evidence 
remedies the principal reason for denial in the last prior 
decision, but rather should focus on whether the evidence, 
taken together, could at least trigger the duty to assist by 
providing a medical opinion.  Id. at 117.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction 
(AOJ), the action having become final by the expiration of 
one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2013).  The RO's November 1997 
(hypertension) and January 1999 (obstructive sleep apnea; 
and herpetic rash, to include claim for rash on chest, back 
and jock area) decisions became final at the time they were 
respectively rendered.  

The evidence of record prior to both the November 1997 
(hypertension) and January 1999 (obstructive sleep apnea; 
and herpetic rash, to include claim for rash on chest, back 
and jock area) decisions did not include the service 
treatment records dated after these decisions, which are now 
associated with the claims file.  That is, the evidence 
received subsequent to the November 1997 and January 1999 
rating decisions includes service treatment records for his 
subsequent periods of active duty from October 2001 to 
September 2002, and January 2003 to July 2004, which reflect 
complaints, treatment and diagnoses for his hypertension, 
obstructive sleep apnea and a skin rash of his chest, back 
and scrotum.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the new service treatment records indicate 
in-service incurrence or aggravation of hypertension, 
obstructive sleep apnea and a chronic skin rash disability.  
Consequently, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility 
of substantiating the claim.  See Shade, 24 Vet. App at 117.  
The new, relevant service treatment records amount to 
evidence that is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156.  Such evidence is new and 
material, and the claims for service connection for 
hypertension, obstructive sleep apnea and a chronic skin 
disability are reopened.  



III.  Analysis-Service-Connection for a Chronic Left 
Shoulder Disability

The Veteran contends that he has a left shoulder disability, 
due to a left shoulder injury from falling during physical 
training on active duty in 2001, and was seen afterwards by 
a military doctor and referred to therapy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  As a general matter, service connection for a 
disability requires evidence of: (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Certain chronic 
diseases such as arthritis will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
current, chronic left shoulder disability.  There is some, 
albeit not conclusive, evidence of in-service injury to the 
left shoulder during his third (out of four) periods of 
active duty service from October 2001 to September 2002.  
Specifically, the service treatment records show the Veteran 
complained of left shoulder pain, including the left side of 
the neck, in May 2002, after an injury from playing 
volleyball in April 2002.  Importantly, the service 
clinician did not diagnose a left shoulder disorder.  
However, there were initial diagnoses of cervical 
strain/pain/spasm with radiculopathy of the left arm and 
hand, although x-ray evidence of the cervical spine was 
within normal limits.  The active duty service treatment 
records for 2001-2002 reveal multiple complaints of, and 
treatment for, left shoulder pain and weakness.  The Veteran 
also received in-service physical therapy from May 2002 to 
June 2002 for left shoulder pain.  In contrast, his few 
service treatment records for the last period of service 
(January 2003 to July 2004) are silent for any left shoulder 
problems.  Nonetheless, his service treatment records for 
the periods of active duty from 2001-2002 and 2003-2004 
simply do not show any diagnoses for a left shoulder 
disability.  There is also no indication of left shoulder 
arthritis within one year of separation from these periods 
of active duty, e.g., by September 2003 or by July 2005.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When the Veteran was examined in May 2005, the Veteran 
complained of left shoulder pain.  The examiner's noted that 
shoulder x-rays showed no evidence of acute injury, 
destructive process or other significant abnormality seen.  
Nonetheless, the May 2005 examiner provided a diagnosis of 
left shoulder impingement syndrome with some bursitis.  The 
examiner then provided a negative nexus opinion, stating 
that it was less likely as not that his shoulder disorder is 
related to his active military service because of the lack 
of documented evidence in his service treatment records 
indicating that he had a disabling injury to the shoulder.  
However, the Board remanded this claim in May 2012 for an 
addendum nexus opinion, to consider the Veteran's lay 
statements of in-service pain and weakness.  See Barr, 
21 Vet. App. at 311.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  The AMC then arranged for a VA examination 
and nexus opinion in October 2012.

At the October 2012 VA examination, the Veteran reported a 
history of pain in the napses of the neck on the left side, 
radiating to the top of the left shoulder and noting "he 
feels it in the joint."  The Veteran reported to the October 
2012 examiner that he has not sought recent medical 
treatment, but has been taking over-the-counter pain 
medication as necessary.  The examiner specifically stated 
that the Veteran does not now nor has he ever had a shoulder 
and/or arm condition; and also stated that he does not have 
any functional loss and/or impairment of the shoulder and 
arm.  Notably, the October 2012 VA examiner declined to 
provide a diagnosis for a left shoulder disability, and the 
X-ray testing of the left shoulder was unremarkable.  Upon 
physical examination, consideration of all the service 
treatment records and post-service medical records, and lay 
statements, the October 2012 VA examiner opined that the 
claimed left shoulder condition "was less likely than not 
(less than 50 percent probability) incurred in or caused by 
the claimed in-service injury, event, or illness.  The 
examiner reasoned several-fold:  (1) "Exam and X-rays today 
show no objective pathology in the left shoulder."; (2) His 
symptoms are more likely to be related to cervical spine 
pathology; (3) "The diagnosis of left shoulder impingement 
was not a firm diagnosis but a suggestion in the May 2005 
exam.  There is no firm evidence that this is present 
today."  (4) Physical therapy in 2002 relates to the left 
shoulder, but not in a specific way, as the therapy also 
covered the back, left arm, trapezius and chest [emboldened 
for emphasis].  

Thus, within the rationale of the October 2012 examination 
report are medical findings specifically discounting the 
notion that the Veteran has ever had objective medical 
findings confirming a chronic left shoulder disability, 
including clarifying that the May 2005 finding of left 
shoulder impingement was a mere suggestion, not diagnosis.  
Moreover, a review of his VA treatment records and private 
treatment records does not otherwise reveal any chronic left 
shoulder disability at any time since his claim was filed in 
September 2003.

The Board acknowledges that the Veteran is competent to 
report having experienced left shoulder pain and weakness 
both during periods of active duty and a continuity of 
symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr , 21 Vet. App. 303; and 
38 C.F.R. § 3.159(a)(2).  Acknowledging the Veteran's post-
service symptoms of left shoulder pain and weakness, 
nonetheless, he is not competent to ascribe these symptoms 
to a particular diagnosis of any chronic left shoulder 
disability, particularly including the May 2005 examiner's 
diagnosis of left shoulder impingement syndrome, or other 
perceived chronic left shoulder disability; or attribute his 
current symptoms to his active duty service.  Rather, 
specialized medical expertise as well as independent 
physical evaluation and diagnostic testing, such as 
performed by the VA examiners, including X-ray testing, are 
required to diagnose the chronic left shoulder disability.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
The Board finds that he is not competent to self-diagnose 
any chronic left shoulder disability.  This requires medical 
expertise that the Veteran fails to possess.  Since the 
Board does not find the Veteran's lay statements to be 
competent to establish the missing element of a present 
disability for the left shoulder claim, there is no need to 
consider the credibility of his lay statements in this 
regard, even though this, too, affects its ultimate 
probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The preponderance of the evidence shows that the Veteran's 
claim fails to meet the preliminary requirement for service 
connection, namely showing of a current disability.  
Fundamental to the claim is that the Veteran first has to 
establish she has a chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); and Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability).  Since the time the Veteran filed his 
claim in September 2003 and/or at any time during the 
pendency of the appeal, the preponderance of the evidence 
shows he has not had a chronic left shoulder disability.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(clarifying that requirement of current disability is 
satisfied when the claimant has the disability at the time 
the claim for VA disability compensation is filed or during 
the pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Because there is no diagnosis or other competent and 
credible evidence of a chronic left shoulder disability, 
there is no possible means of attributing such disorder to 
his active duty military service.  The Board concludes that 
the evidence does not support the claims for service 
connection and there is no doubt to be otherwise resolved.  
As such, the appeal is denied.

ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for obstructive sleep 
apnea, hypertension and a chronic skin disability are 
reopened; subject to the further development of these claims 
in the remand below.  

The claim for service connection for a chronic left shoulder 
disability is denied.

REMAND

Additional development is needed prior to disposition of the 
Veteran's reopened claims for obstructive sleep apnea, 
hypertension and a chronic skin disability.  

I.  Outstanding Treatment Records

There are potentially outstanding VA outpatient treatment 
records that are relevant to the Veteran's claims that the 
AOJ must attempt to obtain.  See 38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claims 
file contains records of VA outpatient treatment at the 
Atlanta VA Medical Center (VAMC), dated through November 
2008.  However, there is later treatment at that facility, 
as there are Atlanta VAMC treatment records for his prostate 
disability, not on appeal, dated from August 2009 through 
October 2009.  This raises the possibility of more recent VA 
outpatient treatment for hypertension, skin and sleep apnea 
disabilities.  The AOJ should associate with the claims file 
all outstanding and relevant VA records from the Atlanta 
VAMC and any other VA facilities, including any dated since 
November 2008.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

II.  VA Examination and Medical Etiological Opinions

Due to the medical complexity of these claims and the 
absence of a needed medical etiological opinion, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claims of hypertension, sleep apnea and chronic 
skin disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2013).

The Veteran contends in his September 2003 claim that his 
hypertension was chronically aggravated by his period of 
active duty service from October 2001 to September 2002.  
Additionally, a review of the Veteran's service treatment 
records for this period contain a May 6, 2002 statement, 
"Now due to activation and current active duty status my 
disability has been aggravated and caused additional medical 
problems such as hypertension, sleep apnea, and 
n[arcolepsy]."  Concerning current disabilities, the May 
2005 VA examiner diagnosed sleep apnea and of hypertension, 
controlled by medicine; and post-service VA treatment 
records similarly confirm relatively recent diagnoses of 
sleep apnea and hypertension.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  There are several private medical 
records prior to the 2001-2002 period of active duty service 
that indicate a pre-existing disability of hypertension 
beginning in approximately 1996, and a pre-existing 
disability of obstructive sleep apnea beginning in 
approximately 1996.  The Veteran's service treatment records 
during 2002 show several instances of treatment and 
diagnoses for hypertension and sleep apnea.  

Concerning a current chronic skin disability, the May 2005 
VA examiner was unable to confirm a current chronic skin 
disability, as physical examination of the skin revealed no 
rash or unusual pigmentation.  The examiner specifically 
found no current evidence of a staph infection, as claimed 
by the Veteran, and the examiner indicated that there was no 
past evidence for this condition in the claims file.  
However, VA treatment records dated in April and October 
2006 show prescriptions to treat a skin infection, skin 
condition, and fungal infection.  Also, the Veteran is 
competent to testify as to the existence of skin problems 
and rashes, as these are within the realm of lay observation 
and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  For the purpose of 
obtaining a VA examination, the Board acknowledges he may 
have a present skin disability, whatever its current 
diagnosis.  Boyer, 210 F.3d at 1353.

The Veteran contends entitlement to service-connection for a 
chronic skin disability because he incurred a recurrent 
staph infection in 2003, during his last period of active 
duty (January 2003 to July 2004), which manifested as sores 
on his right thigh.  Similar to the examiner's findings, 
there is no indication of treatment or diagnosis for a staph 
infection in the 2003-2004 service treatment records or in 
any post-service treatment records.  

Alternatively, the Veteran's above May 2002 statement 
indicates that other medical problems, such as his claimed 
skin disability, might also have been aggravated by his 
recent 2001-2002 period of service.  Concerning this, there 
are indications of a pre-existing skin disability, including 
service treatment records from his earlier periods of 
service treating a sweat rash in May 1974 and a groin rash 
with a diagnosis of fungal dermatitis in September 1974; 
private treatment records diagnosing a herpetic rash in 
1986; and a VA treatment record diagnosing a rash on the 
chest in August 2001.  Here, the service treatment records 
show that in August 2002, the Veteran complained of a rash 
on the legs and scrotum, a single patch of rash on the 
chest, and itching on the back.  Consequently, VA 
examination and medical opinions are necessary to help 
resolve the reopened claims.  McLendon, 20 Vet. App. at 81; 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are 
any additional private treatment 
records that need to be obtained and 
considered in his appeal.  Obtain any 
outstanding VA treatment records 
related to his claimed sleep apnea, 
skin disability and hypertension, as 
well as any other disabilities on 
appeal, especially any dated from 
November 2008 to the present.  
38 C.F.R. § 3.159(c)(2).

2.  After completing the requested 
development in paragraph #1, schedule 
the Veteran for an appropriate VA 
examination for the purposes of 
determining the nature and etiology of 
any current sleep apnea, hypertension, 
and chronic skin disability.  The 
entire claims file (i.e., both the 
paper claims file and any relevant 
medical records contained in the 
Veteran's Virtual VA eFolder) should be 
made available to and be reviewed by 
the examiner in conjunction with this 
request.  The examiner should perform 
any diagnostic tests deemed necessary.  

a) Identify all present disabilities 
associated with the Veteran's claimed:  
i) Sleep apnea.  Specifically, confirm 
if the Veteran presently has 
obstructive sleep apnea.
ii) Hypertension; and 
iii) Chronic skin disability.  
Specifically, identify any and all 
present diagnoses (e.g., tinea 
versicolor, herpetic rash, recurrent 
staph infection) that would account for 
the Veteran's complaints of in-service 
rashes of the legs, jock area, chest 
and back.  

b) Did any presently diagnosed sleep 
apnea, hypertension and/or chronic skin 
disability clearly and unmistakably 
pre-exist his recent period of active 
duty service from October 2001 to 
September 2002.  

i) If any presently diagnosed sleep 
apnea, hypertension and/or chronic skin 
disability pre-existed the Veteran's 
recent period of active duty from 
October 2001 to September 2002, were 
any of these disabilities permanently 
aggravated during or by his military 
service (2001-2002) beyond its natural 
progression?

c) If any presently diagnosed sleep 
apnea, hypertension and/or chronic skin 
disability did not preexist the 
Veteran's recent period of active duty 
from October 2001 to September 2002, is 
it at least as likely as not (50% or 
more probability) that any of these 
current disabilities were incurred 
during service, during his recent 
periods of active duty service in 2001-
2002 and/or from 2003-2004?

The examiner must consider the 
Veteran's statements that he suffered a 
history of in-service stress, sleep 
problems and skin rashes during service 
from 2001-2002 and/or 2003-2004, and 
continuing to the present.

Rationale for all requested opinions 
shall be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or 
she shall provide a complete 
explanation stating why this is so.  In 
so doing, the examiner shall explain 
whether the inability to provide a more 
definitive opinion is the result of a 
need for additional information or that 
he or she has exhausted the limits of 
current medical knowledge in providing 
an answer to that particular 
question(s).

3.  Then readjudicate the claims in 
light of any additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him a 
Supplemental SOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


